Citation Nr: 1047743	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-21 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent 
for a cervical spine disorder.

2.  Entitlement to a compensable rating for a residual scar on 
the right breast. 

3.  Entitlement to a compensable rating for vulvar psoriasis.

4.  Entitlement to service connection for arthritis of the 
bilateral hands.

5.  Entitlement to service connection for arthritis of the 
pelvis.

6.  Entitlement to service connection for a right shoulder 
disorder.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1978 to March 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran is in receipt of a total disability rating since 
April 1, 2005.


FINDINGS OF FACT

1.  The evidence does not show flexion of the cervical spine to 
15 degrees or less, favorable ankylosis of the entire cervical 
spine, or incapacitating episodes.

2.  There is no evidence of pain on examination or instability 
for the Veteran's scar of the right breast and no evidence the 
scar caused limitation of motion.

3.  The Veteran's vulvar psoriasis manifests with symptoms that 
are not controlled by continuous treatment. 

4.  The Veteran has a diagnosis of bilateral hand strain.  

5.  The Veteran does not have a diagnosis of rheumatoid arthritis 
of the pelvis.

6.  The Veteran does not have a diagnosis of a right shoulder 
disorder.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 
20 percent for cervical strain have not been met.  38 U.S.C.A. § 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 52737, 5243 (2009).

2.  The criteria for a compensable rating for a right breast scar 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7801-7805 (2008).

3.  The criteria for rating of 30 percent for vulvar psoriasis 
are approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7610, 7816 (2009).

4.  The criteria for the establishment of service connection for 
arthritis of the bilateral hands are approximated.  38 U.S.C.A. 
§§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

5.  The criteria for the establishment of service connection for 
rheumatoid arthritis of the pelvis are not met.  38 U.S.C.A. §§ 
1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

6.  The criteria for the establishment of service connection for 
a right shoulder disorder are not met.  38 U.S.C.A. §§ 1131, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in July 2005, March 2006, September 
2008, and April 2010 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate her claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  
Additionally, the Veteran was afforded VA examinations in August 
2005, October 2008, September 2009, and May 2010.  Neither the 
Veteran nor her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2009).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where 
the question for consideration is the propriety of the initial 
disability rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).


Cervical spine

The Veteran claims that her cervical spine disorder is more 
severe than her current rating reflects.  The Veteran was granted 
service connection and assigned a 20 percent rating, effective 
April 1, 2005.  The Veteran contends that her symptomology 
warrants a higher rating.  The Board finds that the Veteran's 
disorder does not approximate the criteria for a higher rating 
under the Schedule.  The preponderance of the evidence is against 
the claim, and the Veteran's claim is denied.  

The Veteran is currently evaluated for intervertebral disc 
disease of the cervical spine under Diagnostic Code 5243 
(intervertebral disc syndrome).

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 40 percent rating is assigned when there is unfavorable 
ankylosis of the entire cervical spine.  A 30 percent rating is 
assigned when forward flexion of the cervical spine is to 15 
degrees or less, or there is favorable ankylosis of the entire 
cervical spine.  A 20 percent rating is assigned when forward 
flexion of the cervical spine is greater than 15 degrees but not 
greater than 30 degrees; or the combined range of motion of the 
cervical spine is not greater than 170 degrees; or there is 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, 
bilateral rotation is 0 to 80 degrees, and lateral flexion to 
either side is 0 to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (2) (2009); see also 38 C.F.R. § 4.71a, Plate V 
(2009).  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  Id. at Note (2) (2009). Each range of motion 
measurement is rounded to the nearest five degrees.  Id. at Note 
(4) (2009). The normal combined range of motion of the cervical 
spine is 340.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2009).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  A 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 40 percent disability rating is 
awarded for disability with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.

The Veteran underwent a VA-provided examination in August 2005.  
The Veteran complained of pain in the base of her neck, which 
flared up twice per year, lasting several months.  The physician 
reported that there was no incapacitation from this disorder, 
although the Veteran complained of limited range of motion of her 
head from side to side and of flexion.  A physical examination 
revealed no radiation of pain on movement, no muscle spasm, or 
tenderness.  The Veteran had range of motion of 0 to 30 degrees 
flexion, extension, and bilateral extension.  The Veteran had 
range of motion of 0 to 50 degrees bilateral rotation.  The 
Veteran's range of motion was limited by pain, but not by 
weakness, fatigue, lack of endurance, or incoordination.  An x-
ray of the spine revealed mild degenerative changes of the mid-
cervical spine.

The Veteran underwent another VA examination in September 2009.  
The Veteran complained of stiffness, fatigue, decreased motion, 
paresthesia, and numbness.  The Veteran denied spasms.  The 
Veteran indicated that she experiences severe pain in her neck 
and shoulders, which is exacerbated by physical activity and 
stress.  During the flare-ups of pain, she experiences functional 
impairment, with a lack of flexibility and limitation of motion.  

Upon physical examination, the examiner found no evidence of 
radiating pain on movement, muscle spasm, guarding, weakness, 
loss of tone, and atrophy of the limbs.  There was no ankylosis.  
Her range of motion was 0 to 30 degrees of flexion; 0 to 30 
degrees of extension, and 0 to 30 degrees of bilateral flexion, 
with pain at the end of the range - thus demonstrating a loss of 
movement of 15 degrees as to each movement.  See 38 C.F.R. 
§4.71a, Plate V.  She had range of motion of 0 to 60 degrees of 
bilateral rotation, with pain at the end of motion, thus 
demonstrating a loss of movement of 20 degrees.  Id. The examiner 
diagnosed intervertebral disc syndrome.  

In January 2009, an x-ray showed multilevel degenerative changes 
of the cervical spine.  In February 2009, the Veteran was noted 
to have restriction in cervical range of motion and was diagnosed 
with cervical spondylosis.  In April 2009 and September 2009, the 
Veteran was treated for myofascial cervical pain.  A treatment 
record from October 2009 shows that the Veteran has cervicalgia.  

A review of the evidence does not show that the Veteran's forward 
flexion is limited to 15 degrees or less, or that she has 
ankylosis of the entire cervical spine.  Additionally, there is 
no evidence of physician prescribed incapacitating episodes due 
to her cervical spine disorder.  Accordingly, a higher rating of 
30 percent is not warranted for the Veteran's cervical spine 
disorder.   

Right breast scar

The Veteran's has a scar on her right breast as a result of a 
mastectomy with reconstruction.  She contends that the scar 
warrants a compensable rating.  The Board finds that the 
Veteran's symptoms do not approximate the criteria for a 
compensable rating for her scar.  Accordingly, the Veteran's 
claim is denied.  

The Veteran has a scar overlying her right breast.  At the August 
2005 VA examination, the scar measured 11 cm x 1 mm.  There is 
disfigurement in the right breast in the form of absent areola 
and nipple.  The scar is leveled.  There is no ulceration, 
adherence, instability, keloid, hypo or hyperpigmented area.  
There is decreased sensation to light touch and pinprick in the 
right breast.  Skin examination did not reveal any palmar 
erythema, spider nevi, or jaundice.  The examiner diagnosed 
residuals of radiation treatment of the right breast, as well as 
disfiguring scar of the right breast with absent areola and 
nipple.  

At the September 2009 VA examination, the Veteran complained of a 
painful scar.  She also stated that she experienced irregularity 
and concaveness, disfigurement, the inability to wear certain 
clothes, impairment of sexual stimulation, and the loss of right 
breast function and feeling.  

A physical examination revealed that the scar measured 23 cm x 
0.5 cm, was not painful on examination, and had no skin 
breakdown, underlying tissue damage, inflammation, edema, or 
keloid formation.  The examiner also found the scar caused no 
limitation of function.   

The May 2010 examination revealed a linear scar on the right 
breast that measured 13 cm x 0.5 cm (i.e., approximately 5.1 
inches by .19 inches).  The scar was not painful on examination.  
There was no skin breakdown, inflammation, edema, or keloid 
formation.  The scar does not limit function or motion.  The scar 
is not disfiguring.  

It is noted that while the diagnostic criteria pertaining to 
scars was revised on October 23, 2008, such changes only apply 
for claims filed on or after that date and do not impact the 
present claim.  The Veteran has not specifically requested 
consideration under the new criteria.  Thus, all Diagnostic Codes 
discussed herein are the version in effect prior to October 23, 
2008.

Under the applicable rating criteria, scars, other than the head 
face, or neck, that are deep or that cause limited motion in an 
area or areas exceeding 6 square inches (39 square centimeters) 
warrant a 10 percent disability rating.  A 20 percent rating is 
warranted for area or areas exceeding 12 square inches (77 square 
centimeters), a 30 percent rating is warranted for an area or 
areas exceeding 72 square inches (465 square centimeters), and a 
40 percent rating is warranted for an area or area exceeding 144 
square inches (929 square centimeters).  38 C.F.R. § 4.118 
Diagnostic Code 7801.  The Veteran's scar does not exceed the 
size required for a compensable rating under this diagnostic 
code.

Under Diagnostic Code 7802, a 10 percent rating is warranted for: 
scars, other than head, face, or neck, that are superficial and 
that do not cause limited motion, with an area or areas of 144 
square inches (929 square centimeters) or greater.  This is the 
maximum rating for this code.  Again, the clinical evidence of 
record indicates that the veteran's right breast scar is not at 
least 144 square inches (929 square centimeters) in size and this 
code is therefore not for application.

Under Diagnostic Code 7803, a 10 percent rating is warranted for 
unstable superficial scars.  This is the maximum rating for this 
code.  There is no clinical evidence of record to establish that 
the veteran's right breast scar is unstable in nature and 
therefore this code is not for application.

Under Diagnostic Code 7804, a 10 percent rating is warranted for 
superficial scars that are painful on examination.  Ten percent 
is the maximum rating for this code.  The VA examinations did not 
reveal any pain on examination. 


Under Diagnostic Code 7805, scars may also be rated based on 
limitation of function of affected part.  There is no clinical 
evidence of record to establish that the veteran's right breast 
scar is the cause of any limitation of function of any body part 
and therefore this code is not for application.  While the 
Veteran contends that she experiences loss of function in terms 
of loss of sexual sensation, the Board finds that this type of 
loss of function is as a result of the mastectomy, for which she 
is rated at 100 percent; as well as the currently effective 
special monthly compensation award under 38 U.S.C.A § 1114, 
subsection (k) and 38 C.F.R. § 3.350(a), based on the anatomical 
loss of one or both breasts.  Therefore, a rating based on loss 
of function for the scar is not warranted.  

The notes pertaining to these regulations are shown below: (1) 
Scars in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. § 
4.25.  (2) A deep scar is one associated with underlying soft 
tissue damage.  (3) A superficial scar is one not associated with 
underlying soft tissue damage.  (4) An unstable scar is one 
where, for any reason, there is frequent loss of covering of skin 
over the scar.

In accordance with the above criteria, the Veteran was assigned a 
noncompensable rating for a superficial scar of less than 144 
square inches (929 sq. cm.) that was neither painful nor unstable 
upon examination.  Therefore, the Veteran's claim for a 
compensable rating for a scar on the right breast is denied.  

Vulvar psoriasis

The Veteran is service-connected for vulvar psoriasis and was 
assigned a noncompensable rating.  The Veteran contends that her 
symptomology warrants a higher rating.  The Board has reviewed 
the record and determined that the Veteran's disorder 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 7610.  Accordingly, the Veteran's claim is 
granted.  

Pursuant to the Schedule, psoriasis is evaluated as follows:  a 
noncompensable rating is assigned when less than 5 percent of the 
entire body or exposed areas affected, and no more than topical 
therapy required during the past 12-month period.  A 10 percent 
rating is warranted when at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less than 
20 percent of exposed areas affected, or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during the 
past 12- month period.  A 30 percent rating is warranted when 20 
to 40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration of 
six weeks or more, but not constantly, during the past 12-month 
period  and a 60 percent rating is warranted when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic 
Code 7816.  

The Veteran's disorder can also be rated under Diagnostic Code 
7610 for disease or injury of the vulva, including 
vulvovaginitis.  Such disorders are rated under the General 
Rating Formula for Disease, Injury, or Adhesions of Female 
Reproductive Organs (diagnostic codes 7610 through 7615), 
specifically 38 C.F.R. § 4.116, Diagnostic Code 7611 for disease 
or injury of the vagina.  A 0 percent evaluation is assigned for 
symptoms that do not require continuous treatment.  A 10 percent 
rating is warranted for symptoms that require continuous 
treatment.  A 30 percent rating is assigned for symptoms not 
controlled by continuous treatment.

At the August 2005 VA examination, the Veteran reported that she 
had been diagnosed with vulvar psoriasis in February 2004.  She 
complained of itching, crusting, and shedding lesions in the 
vulva that cause constant discomfort.  She treats this disorder 
with topical medication, but continues to experience symptoms.  

At the September 2009 VA examination, the Veteran described 
functional impairment due to her psoriasis, in that it impairs 
her ability to sit in chairs, drive, wear certain clothing, 
causes discomfort, difficulty at work, and is irritated and 
painful.  An examination revealed itching, shedding, crusting, 
and bleeding due to scratching.  She has no exudation or ulcer 
formation.  The symptoms occur intermittently, as often as 
frequently, lasting weeks or months.  The Veteran has not 
undergone any treatment in the prior 12 months.  

At the May 2010 VA examination, the examiner noted that the 
Veteran had vulvar itching, shedding, crusting, and pain and 
sensitivity.  The Veteran reported overall functional impairment 
of uncomfortable sensations when engaging in sexual relations to 
include pain and itching; painful urination, bleeding, and 
excoriation of vulvular skin folds.  

A compensable rating is not warranted under Diagnostic Code 7816 
based on this evidence because it does not show that at least 5 
percent of the Veteran's entire body, or 5 percent of exposed 
areas, was affected by the Veteran's psoriasis.  Additionally, 
there was no indication that the psoriasis required systemic 
therapy.  

However, the Veteran has reiterated, and the evidence does not 
fundamentally contradict her account, of a disorder that is not 
controlled by continuous treatment.  Accordingly, her disorder 
warrants a 30 percent rating under Diagnostic Code 7610.  

Service Connection Claims

The Veteran contends that she has arthritis of the bilateral 
hands, rheumatoid arthritis of the pelvis, and a right shoulder 
disorder that were incurred as a result of service.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service- connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R. § 3.310 (2007); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Arthritis of the hands

In multiple service treatment records, the Veteran reported 
ongoing swollen finger joints.  

At the August 2005 VA examination, the Veteran reported that 
inflammatory arthritis of the bilateral hands began in 1982.  She 
has prominence of the joints of the small hands associated with 
pain.  Her symptoms are constant.  She complains of limited range 
of motion of the fingers.  

A physical examination showed full range of motion of the hands 
and fingers.  The Veteran was able to tie shoelaces, fasten 
buttons, and pick up a piece of paper and tear it with no 
difficulty.  Strength was normal bilaterally.  X-rays were 
normal.  The examiner opined that there is no pathology to render 
a diagnosis of inflammatory arthritis of the bilateral hands.  

At the September 2009 VA examination, the Veteran reported that 
she had been diagnosed with inflammatory rheumatoid, psoriatic 
arthritis.  She stated that the condition existed for 20 years.  
The disorder involves pain and cramping in the thumbs and fingers 
of both hands with a pain at 7 out of 10.  The examiner diagnosed 
bilateral hand strain.   

Arthritis of the pelvis

The Veteran's service treatment records from May 1984 show she 
complained of multiple joint pains and was noted to have a 
history of a positive rheumatoid factor in April 1983.  The 
Veteran was diagnosed with arthritis, possible systemic lupus 
erythematosus.  The Veteran complained again of joint pains in 
January 1986 and was diagnosed with possible rheumatoid 
arthritis.  
		
In June 1998, the Veteran complained of right anterior thigh 
pain.  An x-ray was normal.  In March 2000, the Veteran was 
diagnosed with sacroiliac joint inflammation and received a 
steroid injection for treatment.  In November 2000 and November 
2001 treatment records, the Veteran reported the onset of 
rheumatoid arthritis in her pelvis.  

The Veteran underwent a VA examination in August 2005.  The 
Veteran reported that she had pain and stiffness in her right hip 
and pelvis since April 1997.  This disorder flares up daily and 
is associated with decreased range of motion in the hips.  
Testing over the previous 7 years revealed one positive test for 
the rheumatoid factor.  The other tests were negative.  An x-ray 
revealed an unremarkable pelvis.   

The examiner stated that she was unable to make a diagnosis for 
the Veteran's claimed condition of rheumatoid arthritis of the 
pelvis.  She stated there was insufficient clinical data to 
support a diagnosis of rheumatoid arthritis.  The rheumatoid 
factor test performed at the examination was negative.   	

An October 2008 x-ray showed a normal pelvis and femur.  An MRI 
of the hips in March 2009 revealed small left sided hip effusion.  

In September 2009, the Veteran underwent a VA examination.  She 
claimed that she was diagnosed with spinal stenosis, 
spondylolisthesis, and foraminal arthritis.  Her symptoms have 
existed for 10 years.  She alleged that her disorder was caused 
by a June 1995 motor vehicle accident.  She reported constant 
pain in the pelvis and left hip.  The examiner opined that the 
Veteran did not have a diagnosis of rheumatoid arthritis of the 
pelvis, and instead attributed the Veteran's symptoms to 
degenerative disc disease of the pelvis.  

Right shoulder disorder

At the August 2005 VA examination, the Veteran complained of 
right shoulder pain since July 1995, when she was involved in a 
motor vehicle accident (MVA).  She reported that her shoulder 
disorder flared up twice yearly and lasted several months.  She 
is unable to turn her head from side to side without pain, and 
she had difficulty with flexion and extension.  

Testing revealed that the Veteran had full range of motion of the 
bilateral shoulder joints.  Additionally, the Veteran's range of 
motion was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  An x-ray of the right shoulder 
showed no fracture of dislocation.  The examiner opined that 
there is no pathology to render a diagnosis of a shoulder 
disorder.  

At the September 2009 VA examination, the examiner found no signs 
of edema, instability, abnormal movement, effusion, weakness, 
tenderness, redness, heat, deformity, malalignment, drainage, 
subluxation, or guarding of movement.  She had full range of 
motion.  While her right shoulder was limited by pain on 
repetitive use, the examiner opined that there was no diagnosis 
of right shoulder strain, because there is no pathology to render 
a diagnosis

Analysis

With regard to the Veteran's claim for a bilateral hand disorder, 
the Board finds that with the benefit of the doubt resolved in 
favor of the Veteran, the Veteran's claim is granted.  The 
Veteran alleges that she has a bilateral hand disorder that began 
in service.  Although she does not have a diagnosis of 
inflammatory arthritis, the September 2009 examiner diagnosed 
bilateral hand strain.  She alleges that this disorder began 20 
years prior, which she was in service, and her service treatment 
records show complaints and treatment for swollen hands and 
joints.  Accordingly, the Veteran's claim for service connection 
for a bilateral hand disorder is granted.  

With regard to the claims for service connection for rheumatoid 
arthritis of the pelvis and a right shoulder disorder, the Board 
finds that the preponderance of the evidence is against the 
claims.  There are no diagnoses of rheumatoid arthritis of the 
pelvis or a right shoulder disorder.  In the absence of proof of 
a present disability there can be no valid claim.  Brammer, 3 
Vet. App. at 225.  Service connection cannot be granted, under 
any theory of entitlement, if the claimed condition is not 
present.  In the absence of any current diagnosis, the claims for 
service connection must be denied.
	
In reaching the above conclusion, the Board has considered the 
Veteran's lay statements and acknowledges that she is competent 
to report what comes to her through her senses; she does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.

Here, none of the criteria set forth in Jandreau are for 
application.  The Veteran is competent to report that her 
symptoms and what she had been told by previous physicians; 
however, given the subsequent evidence of negative testing and 
the VA examiner's diagnoses, the Veteran's statements are 
insufficient to establish a diagnosis.  The VA examiners' 
diagnoses are more probative, as they are based on medical 
expertise.  Accordingly, the lay statements do not here serve to 
establish any diagnosis and, as stated above, the claim must be 
denied.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to an increased rating in excess of 20 percent for a 
cervical spine disorder is denied.

Entitlement to a compensable rating for a residual scar on the 
right breast is denied.

Entitlement to 30 percent rating for vulvar psoriasis is granted.

Entitlement to service connection for arthritis of the bilateral 
hands is granted.

Entitlement to service connection for arthritis of the pelvis is 
denied.

Entitlement to service connection for a right shoulder disorder 
is denied.

______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


